Opinion filed October 15, 2015




                                       In The

        Eleventh Court of Appeals
                                     ___________

                                 No. 11-15-00242-CV
                                     ___________

               IN THE MATTER OF T.J.K., A JUVENILE

                        On Appeal from the County Court
                            Palo Pinto County, Texas
                         Trial Court Cause No. J00992


                      MEMORANDUM OPINION
      In response to this court’s letter dated September 29, 2015, Appellant, T.J.K.,
has filed a Motion for Dismissal of Appeal. In the motion, Appellant recognizes that
this court has no jurisdiction at this time because the applicable statute “does not
permit a direct appeal of a certification order” that was entered prior to September
1, 2015. Appellant requests that this appeal be dismissed without prejudice to the
filing of a subsequent appeal. See TEX. R. APP. P. 42.1(a)(1).
      The motion is granted, and the appeal is dismissed.


October 15, 2015                                    PER CURIAM
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.